Citation Nr: 1615613	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  13-20 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability (claimed as chronic back pain).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1980 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2015, the Board remanded this case for further evidentiary development.  As will be discussed in greater detail below, there has been substantial compliance with all remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's low back disability was not incurred during active duty and is not otherwise related to military service; degenerative joint disease of the lumbar spine was not manifested to a compensable degree within one year of separation from service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability (claimed as chronic back pain) are not met.  38 U.S.C.A. §§ 1131, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A July 2007 letter satisfied the duty to notify provisions, as it advised the Veteran of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Here, service treatment records (STRs), as well as VA treatment and private treatment records have been associated with the claims file.  As discussed in the Board's April 2015 remand, it appeared that there were possibly outstanding STRs and VA treatment records.  The Agency of Original Jurisdiction (AOJ) sought information regarding STRs in June 2015.  Subsequently, outstanding VA treatment records were associated with the record in June 2015, and service treatment and personnel records were obtained in July 2015.  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See Stegall, supra.

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with her claim for a low back disability.  Generally, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration, including (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  

Here, as explained further below, there is no evidence of a low back injury or disease during service or an indication of a relationship between her claimed low back disability and service.  Therefore, a VA examination is not necessary for the claim.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a), such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1133, 1137; 38 C.F.R. § 3.309.
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran contends that she injured her back in service during training.  See October 2008 Notice of Disagreement.  She states that she fell during training and while lying on her stomach, several soldiers fell on top of her.  Id.  Further, she indicates that subsequent to this incident, her back pain would worsen each time she trained.  Id.

The evidence of a current low back disability is not in dispute, as the Veteran has been diagnosed with chronic low back pain and degenerative joint disease.  See, e.g., January 2010 VA outpatient record.  Accordingly, the first element of service connection is established.  

However, regarding the second element (in-service incurrence or aggravation of a disease or injury), the STRs do not reflect any back injury, complaints of back pain, or a diagnosis of a low back condition.  A September 1981 STR shows that the Veteran reported never having arthritis.  In April 1982, she elected to not undergo a separation medical examination.  Treatment records dated within a year from separation from service do not reflect any complaints, diagnosis, or treatment of a low back condition.  A June 1982 private treatment record shows that the Veteran reported feeling good.  Further, it was noted that she was doing well and was instructed to increase her activity.  There was no mention of back pain complaints or a diagnosis of a back condition.

Approximately 19 years subsequent to separation from service, in January 2001, the Veteran visited the emergency room secondary to right leg muscular pain.  Physical examination of the lower back revealed that the PSI joints were equal and bilateral, and there was no pain to palpation in the lower back.  Further, there was no mention of back pain complaints or a diagnosis of a back condition.

The record reflects that the Veteran began to seek treatment for low back pain many years subsequent to separation from service.  A September 2006 VA treatment record shows that she complained of having back pain for the past 13 days.  She reported having intermittent lower back pain since lifting an object at work.  An October 2006 physical therapy treatment record reflects a diagnosis of lumbar strain.

A February 2007 VA treatment record reflects that the Veteran had chronic low back pain and that recent x-rays showed minimal degenerative joint disease.  An April 2007 VA treatment record indicates that she has had chronic back pain since October 2006 subsequent to lifting a heavy object at work.  

Although, as documented above, the Veteran reported a recent onset of back pain in 2006, a June 2009 physical therapy treatment record reflects her report of having back pain since injuring her back during service in 1982.  Nevertheless, it was noted that lumbar spine x-rays obtained in March 2009 showed no evidence for acute injury.

As documented above, the Veteran's post-service treatment records show that she has a current low back disability.  However, the record evidence does not establish that her back disorder is related to service.  The STRs do not reveal any injury, diagnosis, or complaint regarding the lower back.  Further, post-service treatment records reveal that a diagnosis of a low back disability, and treatment for this condition, occurred subsequent to her injuring her back at work in September 2006, which was more than 24 years after separation from service.  The absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

The Veteran is competent to report that she injured her lower back during service.  See Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  However, the Board does not find her report to be credible to the extent that it reflects ongoing lower back symptoms since the alleged in-service injury.  The STRs contain no evidence of a back injury or condition; and the first indication of such a disability in the post-service treatment records occurred many years after service and appears to be in the context of a post-service injury.  Moreover, prior to filing her claim for VA benefits, the Veteran reported her back was injured in 2006.  It is only until after she filed her claim, in 2009, that she asserted that her back problems began in service in 1982.

Finally, there is no indication that arthritis of the lower back manifested within the first post service year or during service to a sufficient degree to identify the disease.  38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, presumptive service connection and service connection based on continuity of symptomatology are not applicable to this Veteran's case.

Because there is no competent medical evidence linking the low back disability to service and because the Board finds the Veteran's account of the onset of the condition in service to not be credible, the preponderance of the evidence is against the claim.  As such, the benefit of the doubt doctrine is not for application, and service connection must be denied.  See Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a low back disability (claimed as chronic back pain) is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


